                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     DANIELLE MALMQUIST,                                 Case No.17-cv-04831-JD
                                                        Plaintiff,
                                   6
                                                                                             ORDER VACATING HEARING AND
                                                   v.                                        EXTENDING DEADLINE TO
                                   7
                                                                                             RESPOND TO MOTION TO DISMISS
                                   8     SHEM MALMQUIST, et al.,
                                                                                             Re: Dkt. No. 48
                                                        Defendants.
                                   9

                                  10

                                  11          On January 31, 2019, defendants Shem and Meredith Malmquist moved to dismiss the

                                  12   complaint under Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction. Dkt.
Northern District of California
 United States District Court




                                  13   No. 48. Along with their motion, they filed a certificate of service showing that pro se plaintiff

                                  14   Danielle Malmquist was served with a copy of the motion by U.S. Postal Service mail at the

                                  15   address she has listed on her own filings in this case: P.O. Box 4664, San Mateo, CA 94404. Dkt.

                                  16   No. 48-7.

                                  17          Plaintiff did not file a timely opposition under the district’s civil local rules. Civ.

                                  18   L.R. 7-3(a). On March 6, 2019, she filed a “notice of unavailability” and “response” to the

                                  19   motion, in which she claims that she never received a copy of the motion and asks for more time

                                  20   to respond to it. Dkt. No. 50.

                                  21          A proof of service is presumptively accurate unless facts are adduced showing otherwise,

                                  22   which did not happen here. Nevertheless, as an accommodation on this one occasion only, the

                                  23   Court will allow plaintiff Danielle Malmquist an extension of time to respond to the motion to

                                  24   dismiss. The response must be filed by March 29, 2019. No further extensions will be granted.

                                  25   The parties are advised that a “notice of unavailability” and similar communications are not

                                  26   recognized in federal court and do not have any effect whatsoever on court deadlines. Please do

                                  27   not file or serve any such notices.

                                  28          The hearing on the motion set for March 14, 2019 is VACATED.
                                   1         IT IS SO ORDERED.

                                   2   Dated: March 11, 2019

                                   3

                                   4
                                                                     JAMES DONATO
                                   5                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
